DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment:
 	The present application serial number 17/607,375, filed October 28, 2021, is a participant in the Patent Prosecution Highway (PPH) program.  The Office of Earlier Examination, and the current U.S. Application have the filing or priority date of April 29, 2019.  The claims subject to U.S. Examination and Consideration were amended by the Preliminary Amendment filed October 28, 2021.
	After a thorough examination and consideration of the pending claims, and Information Disclosure Statement, and its included references, claims 1-5, 7-12, 14-15 and 17-21 are allowed.
	Claims 1-5, 7-12, 14-15 and 17-21 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
 	presenting a display window in response to a trigger operation on a first list display entrance by a user, wherein list information of a first list and an entrance of switching between lists are displayed in the display window;
refreshing the display window to display list information of a second list in response to a trigger operation on the entrance of switching between lists by the user;

 	wherein when the first list is the online list and the second list is the local list, before the refreshing the display window to display list information of a second list, the method further comprises:
 	acquiring one piece of information from the list information of the online list
corresponding to an item of media content that is being played in response to the trigger
operation on the entrance of switching between lists;
 	determining whether the local list comprises the piece of information:
 	displaying a notification for a pause of playing the media content in response to
determining that the local list does not comprise the piece of information; and
 	refreshing the list information of the local list to be displayed in the display window in response to a confirmation operation by the user according to the notification.

 	Any comment considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-9-2022